U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended September 30, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152365 INTERPRO MANANGEMENT CORP. (Name of small business issuer as specified in its charter) Nevada 98-0537233 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 601 Union Street Two Union Square 42nd floor Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrants telephone number, including area code: 652-3770 Indicate by check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNO X The issuer had 1,600,000 shares of its common stock issued and outstanding as of November 10, 2008. Available Information Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and all amendments to those reports that we file with the Securities and Exchange Commission, or SEC, are available at the SECs public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that contains reports, proxy, and information statements and other information regarding reporting companies. - 2 - TABLE OF CONTENTS Page PART I ITEM 1. Financial Statements 6 ITEM 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 PART II ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Submission of Matters to a Vote of Security Holders 21 ITEM 5. Other Information 21 ITEM 6. Exhibits - 3 - Cautionary Statement Concerning Forward-Looking Statements USE OF NAMES In this quarterly report, the terms Interpro Management Corp., Company, we, or our, unless the context otherwise requires, mean Interpro Management Corp. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q and other reports that we file with the SEC contain statements that are considered forward-looking statements. Forward-looking statements give the Companys current expectations, plans, objectives, assumptions, or forecasts of future events. All statements other than statements of current or historical fact contained in this annual report, including statements regarding the Companys future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as anticipate, estimate, plans, potential, projects, ongoing, expects, management believes, we believe, we intend, and similar expressions. These statements are based on the Companys current plans and are subject to risks and uncertainties, and as such the Companys actual future activities and results of operations may be materially different from those set forth in the forward looking statements. Any or all of the forward-looking statements in this annual report may turn out to be inaccurate and as such, you should not place undue reliance on these forward-looking statements. The Company has based these forward-looking statements largely on its current expectations and projections about future events and financial trends that it believes may affect its financial condition, results of operations, business strategy and financial needs. The forward-looking statements can be affected by inaccurate assumptions or by known or unknown risks, uncertainties, and assumptions due to a number of factors, including: o dependence on key personnel; o competitive factors; o degree of success of research and development programs o the operation of our business; and o general economic conditions in the United States, the Philippines and other locations in Asia. These forward-looking statements speak only as of the date on which they are made, and except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. All subsequent written and oral forward-looking statements attributable to - 4 - the Company or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this Quarterly Report. - 5 - PART I Item 1. Financial Statements. Interpro Management Corp. (A Development Stage Company) Balance Sheets (unaudited) September 30, March 31, 2008 2008 (unaudited) Asset Cash $ 4,610 $ 20,073 Prepaid expenses 483 - Total current assets 5,093 20,073 Total Assets $ 5,093 $ 20,073 Liabilities Accounts payable and accruals $ 5,500 $ 6,500 Due to stockholder 3.838 $ 3,199 Total Liabilities $ 9,338 $ 9,699 Stockholders` Equity (Note 3) Common stock authorized  100,000,000 common shares with a par value of $0.001 Common stock issued and outstanding  1,600,000 common shares 1,600 $ 1,600 Additional paid in capital 18,400 $ 18,400 Deficit accumulated during the development stage (24,245 ) $ ( 9,626 ) Total Stockholders Equity $ (4,245 ) $ 10,374 Total Liabilities and Stockholders Equity $ 5,093 $ 20,073 The accompanying notes are an integral part of these financial statements - 6 - Interpro Management Corp. (A Development Stage Company) Statement of Operations (unaudited) Cumulative Amounts From Date of Date of Three Three Six Incorporation Incorporation months months months (May 21, 2007) (May 21, ended ended ended to 2007) to September 30, September 30, September 30, September 30, September 30, 2008 2007 2008 2007 2008 REVENUE $ - $ - $ - $ - $ - OPERATING EXPENSES Accounting and legal 11,500 - 12,500 - 15,500 General & administrative 1,039 - 2,079 - 5,178 Software - 2,000 Web design - 1,500 Bank charges 40 - 40 - 67 Loss before income taxes (12,579 ) - (14,619 ) - (24,245 ) Provision for income taxes - Net loss $ (12,579 ) $ - $ (14,619 ) $ - $ (24,245 ) Basic and diluted loss per Common share (1) Weighted average number of common shares outstanding (Note 4) 1,600,000 1,600,000 1,600,000 1,600,000 less than $0.01 The accompanying notes are an integral part of these financial statements - 7 - Interpro Management Corp. (A Development Stage Company) Statement of Stockholders Equity For the period from Inception (May 21, 2007) to September 30, 2008 (unaudited) Additional Common Shares Paid-in Accumulated Total Issued Shares Amount Capital Deficit Equity Balance, May 21, 2007 (date of inception) - $ - $ - $ - $ - Shares issued to founder on May 21, 2007 @ $0.0125 - Net (loss) - - - ) ) Balance, March 31, 2008 ) Net (loss) - - - ) ) Balance, September 30, 2008 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements - 8 - Interpro Management Corp. (A Development Stage Company) Statement of Cash Flows (unaudited) Period from Period from Inception Inception Six Months (May 21, 2007) (May 21, 2007) ended to to Sept. 30 2008 Sept. 30, 2007 Sept. 30, 2008 Operating Activities Net (loss) $ (14,619 ) $ - $ (24,245 ) (Increase) in prepaid expenses (483 ) - (483 ) Increase in accounts payable (1,000 ) - 5,500 Cash from operating activities (16,102 ) - (19,228 ) Financing Activities Increase in due to stockholder 639 - 3,838 Sale of stock - - 20,000 Cash from financing activities 639 - 23,838 Increase in cash (15,463 ) - 4,610 Cash, opening 20,073 - - Cash, closing $ 4,610 $ - $ 4,610 Supplemental information: Taxes paid $ - $ - $ - Taxes paid $ - $ - $ - Non-cash activities: Stock issued for services $ - $ - $ - Stock issued for accounts payable $ - $ - $ - Stock issued for notes payable and interest $ - $ - $ - Stock issued for convertible debentures and interest $ - $ - $ - Convertible debentures issued for services $ - $ - $ - Warrants issued $ - $ - $ - Stock issued for penalty on default of convertible debenture $ - $ - $ - Note payable issued for finance charges $ - $ - $ - Forgiveness of note payable and accrued interest $ - $ - $ - The accompanying notes are an integral part of these financial statements - 9 - Interpro Management Corp. (A Development Stage Company) Notes to Financial Statements September 30, 2008 (unaudited) Note 1  Nature of Operations Interpro Management Corp. (the Company), incorporated in the state of Nevada on May 21, 2007. The Company is focused on developing and offering web based software that will be designed to be an online project management tool used to enhance an organizations efficiency through planning and monitoring the daily operations of a business. The company has limited operations and in accordance with SFAS #7 is considered to be in the development stage. Note 2  Significant Accounting Policies Accounting Basis These financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. Financial Instrument The Companys financial instrument consists of amount due to stockholder. The amount due to stockholder is non interest-bearing. It is managements opinion that the Company is not exposed to significant interest, currency or credit risks arising from its other financial instruments and that their fair values approximate their carrying values except where separately disclosed. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. The more significant areas requiring the use of estimates include asset impairment, stock-based compensation, and future income tax amounts. Management bases its estimates on historical experience and on other assumptions considered to be reasonable under the circumstances. However, actual results may differ from the estimates. Advertising The Company has had no advertising activity since inception. Loss Per Share Basic loss per share is calculated using the weighted average number of common shares outstanding and the treasury stock method is used to calculate diluted earnings per share. For the years presented, this calculation proved to be anti-dilutive. - 10 - Interpro Management Corp. (A Development Stage Company) Notes to Financial Statements September 30, 2008 (unaudited) Note 2  Significant Accounting Policies (continued) Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the period shown. Income Taxes The Company provides for income taxes under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes. SFAS No. 109 requires the use of an asset and liability approach in accounting for income taxes. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized.
